DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 28, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruby (US 2007/0279153).
With respect to claim 1, Ruby discloses a composite resonator device (Figs 1 and 4) comprising: a single piezoelectric element (item 100) mounted to a base (item 105) at two or more mount points (Fig 1); and two resonators on the single piezoelectric element and configured to provide different resonant responses (Fig 4, wherein the differing electrode shapes and sizes inherently yield different resonant responses), the different resonant responses being electrically combined to produce an output signal in which at least one desired response mode is enhanced, or at least one undesired response mode is suppressed, or both (Paragraphs 47-49).
With respect to claim 28, Ruby discloses the resonator device according to claim 1, wherein the piezoelectric element is a piezoelectric thin film, and the resonator device is a thin-film bulk acoustic resonator (FBAR) device or a high-overtone bulk acoustic resonator (HBAR) device (Abstract).
With respect to claim 33, Ruby discloses the resonator device according to claim 1. The language “wherein the two resonators are configured to provide responses with matching third overtone frequency and mismatched frequencies for all other response modes, causing the output signal to have an enhanced response at the matching third overtone frequency and suppressed responses at all other frequencies and all spurious mode frequencies” is functional language that merely states a goal of the invention and does not pertain to additional structural features that would further limit the apparatus claim.
With respect to claim 34, Ruby discloses the resonator device according to claim 1. The language “wherein the two resonators are configured to provide responses with matching fundamental frequency and mismatched frequencies for all other response modes, causing the output signal to have an enhanced response at the fundamental frequency and suppressed responses at all overtone frequencies and all spurious mode frequencies” is functional language that merely states a goal of the invention and does not pertain to additional structural features that would further limit the apparatus claim.
Claims 1, 30, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (US 5691698).
With respect to claim 1, Scholl discloses a composite resonator device (Figs 2-3) comprising: a single piezoelectric element (item 6) mounted to a base (item 5) at two or more mount points (Fig 1); and two resonators on the single piezoelectric element and configured to provide different resonant responses (Fig 2-3, column 4, lines 37-44), the different resonant responses being electrically combined to produce an output signal in which at least one desired response mode is enhanced, or at least one undesired response mode is suppressed, or both (column 4, lines 37-44).
With respect to claim 30, Scholl discloses the resonator device according to Claim 1 wherein the two resonators are surface acoustic wave (SAW) resonators each having a pair of interdigital transducer electrodes (Figs 2-3).
With respect to claim 33, Scholl discloses the resonator device according to claim 1. The language “wherein the two resonators are configured to provide responses with matching third overtone frequency and mismatched frequencies for all other response modes, causing the output signal to have an enhanced response at the matching third overtone frequency and suppressed responses at all other frequencies and all spurious mode frequencies” is functional language that merely states a goal of the invention and does not pertain to additional structural features that would further limit the apparatus claim.
With respect to claim 34, Scholl discloses the resonator device according to claim 1. The language “wherein the two resonators are configured to provide responses with matching fundamental frequency and mismatched frequencies for all other response modes, causing the output signal to have an enhanced response at the fundamental frequency and suppressed responses at all overtone frequencies and all spurious mode frequencies” is functional language that merely states a goal of the invention and does not pertain to additional structural features that would further limit the apparatus claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Larson et al. (US 2002/0121840).
With respect to claim 2, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose that the two resonators have mass-loading electrodes applied to one or both faces of the piezoelectric element
Larson teaches a film bulk acoustic resonator device in which the two resonators have mass-loading electrodes (item, 148) applied to one or both faces of the piezoelectric element (Fig 5B).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the mass loading layer of Larson et al. with the resonator device of Ruby for the benefit of providing the ability to tune each resonator to a different, desired frequency (Abstract of Larson et al.).
With respect to claim 3, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Ruby discloses that the two resonators have metal electrodes of unequal areas (Fig 4).
With respect to claim 4, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Ruby discloses that the two resonators have metal electrodes of equal area and thickness which are located asymmetrically about a centerline which bisects the piezoelectric element into two halves (Fig 4).
With respect to claim 5, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Ruby discloses that the two resonators have metal electrodes of equal area and thickness which are located symmetrically about a centerline which bisects the piezoelectric element into two halves, and where the mount points are positioned on a line which is offset from the centerline (Fig 4).
With respect to claim 6, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Larson et al. discloses that the two resonators have metal electrodes of unequal or non-uniform thickness (Fig 5B).
With respect to claim 7, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Larson et al. discloses that the two resonators have metal electrodes comprised of dissimilar metals (Paragraph 55).
With respect to claim 8, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Larson et al. discloses that the two resonators have metal electrodes of equal area but unequal mass (Fig 5B, wherein the differing thicknesses of the electrodes results in differing masses).
With respect to claim 10, the combination of Ruby and Larson et al. discloses the resonator device according to claim 2. Ruby discloses that the two resonators have metal electrodes of unequal mass and area (Fig 4).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Nishihara et al. (US 2007/0252662).
With respect to claim 19, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose that the two resonators are electrically combined in series to produce the output signal.
Nishihara et al. teaches a resonator device in which the resonators are combined in series to produce the output signal.
Before the effective filing, it would have been obvious to combine the series-connection of the resonators of Nishihara et al. with the resonator device of Ruby for the benefit of producing a filter arrangement (Paragraph 28 of Nishihara et al.).
With respect to claim 20, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose that the two resonators are electrically combined in parallel to produce the output signal.
Nishihara et al. teaches a resonator device in which the resonators are combined in parallel to produce the output signal.
Before the effective filing, it would have been obvious to combine the parallel-connection of the resonators of Nishihara et al. with the resonator device of Ruby for the benefit of producing a filter arrangement (Paragraph 28 of Nishihara et al.).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Ruby et al. (US 2008/0079516).
With respect to claim 24, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose an integrated circuit (IC) mounted to the base of the resonator device and electrically coupled to the two resonators
Ruby et al. teaches a resonator device including an integrated circuit (item 202) mounted to the base of the resonator device and electrically coupled to the two resonators (Fig 2).
Before the effective filing, it would have been obvious to combine the IC of Ruby et al. with the resonator device of Ruby for the benefit of providing the IC components integrated with the resonator components (Paragraph 20 and Fig 2 of Ruby et al.).
With respect to claim 25, the combination of Ruby and Ruby et al. discloses the resonator device according to claim 24. Ruby et al. discloses that the IC is programmatically configurable to tune performance parameters of the two resonators (Paragraph 20).
With respect to claim 26, the combination of Ruby and Ruby et al. discloses the resonator device according to claim 24. Ruby et al. discloses that the IC includes an oscillator function, and the resonator device functions as an oscillator (Paragraph 20).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Yoshino et al. (US 2007/0200458).
With respect to claim 27, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose that the piezoelectric element is a quartz crystal.
Yoshino et al. teaches a piezoelectric resonator in which the piezoelectric element is a quartz crystal (Paragraph 29).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the quartz of Yoshino et al. with the resonator device of Ruby for the benefit of selecting a material with desirable piezoelectric properties (Paragraph 29 of Yoshino et al.).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Philliber et al. (US 2004/0017271).
With respect to claim 37, Ruby discloses the resonator device according to claim 1.
Ruby does not disclose the base and a lid, where the lid is affixed to a top outer lip of the base to form a sealed package having an internal cavity, and the piezoelectric element with the resonators is located in the internal cavity.
Philliber et al. teaches a piezoelectric resonator device including the base and a lid, where the lid is affixed to a top outer lip of the base to form a sealed package having an internal cavity, and the piezoelectric element with the resonators is located in the internal cavity (Fig 2A).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the base and lid arrangement of Philliber et al. with the resonator device of Ruby for the benefit of providing improved structural support and protection for the resonator device (Fig 2A of Philliber et al.).
Allowable Subject Matter
Claims 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 38, the prior art does not disclose or suggest “wherein at least one of the two resonators uses a pixel-projection electrode, where the pixel-projection electrode includes a projection element located opposite a top and/or bottom face of the piezoelectric element, and the projection element projects electromagnetic waves in the form of pixels onto the piezoelectric element and receives electromagnetic waves back from the piezoelectric element, where the pixels are projected onto the piezoelectric element with optional phase and gain modulations and locations which are selected in order to compensate for temperature-induced frequency drift of the output signal, and wherein the two resonators are positioned in a mechanically antiparallel configuration on opposite sides of the mount points in order to offset a portion of an acceleration sensitivity vector of the piezoelectric element in the output signal” in combination with the remaining elements of claim 38.
With respect to claim 39, the prior art does not disclose or suggest “wherein the two resonators have metal electrodes of equal area but unequal mass or equal mass but unequal area, and wherein the two resonators are positioned in a mechanically antiparallel configuration on opposite sides of the mount points in order to offset a portion of an acceleration sensitivity vector of the piezoelectric element in the output signal” in combination with the remaining elements of claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9, 11-18, 21-23, 29, 31, 32, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 9, the prior art does not disclose or suggest “wherein the two resonators have metal electrodes of equal mass but unequal area” in combination with the remaining elements of claim 9.
With respect to claim 11, the prior art does not disclose or suggest “wherein at least one of the two resonators uses a pixel-projection electrode, where the pixel-projection electrode includes a projection element located opposite a top and/or bottom face of the piezoelectric element, and the projection element projects electromagnetic waves in the form of pixels onto the piezoelectric element and receives electromagnetic waves back from the piezoelectric element” in combination with the remaining elements of claim 11.
With respect to claim 21, the prior art does not disclose or suggest “wherein the two resonators are positioned in a mechanically antiparallel configuration relative to the mount points” in combination with the remaining elements of claim 21.
With respect to claim 29, the prior art does not disclose or suggest “wherein each of the two resonators is accompanied by two additional electrodes forming a resonator triplet, where the three resonators in each of the resonator triplets are configured to provide different resonant responses, and a middle electrode in each of the resonator triplets produces a resonant response at a beat frequency which is a difference between a resonant frequency of the other two resonators in the resonator triplet” in combination with the remaining elements of claim 29.
With respect to claim 31, the prior art does not disclose or suggest “wherein the two resonators are surface acoustic wave (SAW) transmitting resonators, where each of the two SAW transmitting resonators has an accompanying bulk acoustic wave (BAW) resonator and an accompanying SAW receiving resonator on one half of the piezoelectric element, and the resonator device functions as an acoustic frequency upconverter” in combination with the remaining elements of claim 31.
With respect to claim 35, the prior art does not disclose or suggest “a one-time programmable circuit, where power and programming signals are provided to selectively blow fuses in the one-time programmable circuit, and the resonator device is thereafter usable as a passive device where the output signal is tuned by the one-time programmable circuit in its final configuration” in combination with the remaining elements of claim 35.
With respect to claim 36, the prior art does not disclose or suggest “a programmable circuit, including a re-programmable circuit, a soft programmable circuit or a dynamically programmable circuit receiving communications from an external device, and the resonator device is thereafter usable as a passive device where the output signal is tuned by the programmable circuit in its as- programmed configuration” in combination with the remaining elements of claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837